{¶ 39} I respectfully dissent from the majority opinion.
 {¶ 40} I do agree with the majority there was sufficient evidence Appellant knowingly conveyed the illegal drugs into the detention facility and the trial court's finding such was not against the manifest weight of the evidence. Accordingly, R.C. 2901.21(A)(2) was satisfied.
 {¶ 41} However, as did the court in State v. Sowry, 2004-Ohio-399, I find the evidence was insufficient to establish Appellant's liability was based on a voluntary act as required by R.C. 2901.21(A)(1).1 I would sustain Appellant's sole assignment of error. *Page 14 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Licking County Court of Common Pleas is affirmed. Costs to appellant.
1 Although I concurred in this Court's decision in State v.Conley (January 19, 2006), Stark App. No. 05CA60, that case is factually distinguishable because in Conley the defendant was allowed to change into the clothes in which the drugs were found after being advised he was going to be arrested on a warrant. *Page 1